Beck, J.
Jim Beed was indicted for the murder of Hoke Hunt. The tragedy occurred near Chattahoochee Church in Hall county. Services 'were being held at the church on the day of the killing, and the defendant and deceased were seen to leave the church together and go down the public or “iron-bridge” road. Sometime afterwards the deceased was found lying in “a side road” which led from the said public road, mortally wounded. Otis Light, a. witness for the State, testified, “I saw him [the defendant] and Hoke [the deceased] go off down the road. . . The next time I saw Jim Beed . . I saw him coming back into the big road in the direction from where he [the deceased] was found. .
. He was cutting across, coming from the direction of where Hoke Hunt’s body was afterwards found. That was about fifteen or twenty minutes after they went off together.” Mayfield, a witness for the State, testified that he saw the defendant strike the fatal blow. The witness last named was impeached, but his evidence was corroborated in many particulars by the facts and circumstances testified to by other witnesses.. The defendant in his statement admitted going with the deceased from the church down the “iron-bridge road ten or fifteen steps,” but stated that he left the deceased in the road and returned to the church; and he denied all knowledge of the killing. The jury returned a verdict of guilty, with a recommendation to mercy. The defendant made a motion for a new trial, based upon the general grounds, which motion the court overruled, and defendant excepted.
Upon the. trial of this case the State submitted for the consideration of the jury the direct testimony of a witness who swore that he saw the defendant commit the homicide at the time and place *53and in the manner alleged in the indictment. This evidence alone would have been sufficient to authorize the conviction of the defendant (who denied that he did the killing and denied all knowledge of how or by whom it was done) if there had been no evidence introduced to impeach the witness referred to. There was, however, strong impeaching testimony produced. It was shown that the witness had at the coroner’s inquest, after being duly sworn, denied all knowledge of the material facts to which he testified so strongly on the final trial which resulted in a verdict of guilty. The witness attempted, however, to explain his former perjury. His explanation was as weak and lame as any that we have ever heard offered for such an offense. And if it were necessary for us to decide whether or not the excuse which he offered for having committed perjury when hq^was first called upon to testify in regard to the killing of the deceased amounted to such a moral explanation as would authorize the jury to credit his testimony, we would face a grave question. But 'it is not necessary to consider or pass upon that question; because, conceding that the witness was impeached by proof of former contradictory statements made under oath, he was, as to his testimony given upon the last trial, so corroborated in several material particulars that the jury would have been authorized to accept and act upon the testimony given as to the main issue in the case.
Without attempting to state the evidence in detail, it may be pointed out that the defendant in this ease was seen in company with the deceased, going in the direction of the place at which the bodj- of the deceased was found a short time afterwards. Several witnesses testified that they saw the accused accompanied by the •deceased going- along the road from which a “side road” led to the spot at which the murdered man was found. The accused was the last person seen with the deceased; he left the grounds near the church with the deceased,- and he came back without him shortly afterwards. A witness named Monroe Hoke swore that shortly after his return the defendant said that he [the defendant] “had had a scrap with Hoke Hunt [the deceased].” An effort was made, however, to impeach the witness last referred to, by proof of prior contradictory statements. Whether this attempt to impeach was successful or not was a question for the.jury. Another witness, a young boy named Carlyle, testified that he saw the com*54mission of the homicide, but stated that lie did not recognize the person who struck the deceased, although he was looking at him just as he was in the act of striking his victim. One John Propes testified, in addition to other facts and circumstances, “I do not think John Eeed [defendant] and Hoke Hunt were on good terms; on friendly terms. I know they had a rucus a time or two. I know they were not on frieWly terms.”
After careful consideration of all of the evidence in the case, including the testimony of the witness claimed by the defendant to have been impeached, and that of the witnesses who testified to circumstances tending to throw light upon the question of the guilt of the accused, and all of the facts and circumstances tending to corroborate the witness first referred to, we can reach no other conclusion than that, in consideration of the fact that it is the sole province of the jury ,to pass upon the facts of the ease and the credibility of the witnesses, they were authorized to reach the finding set forth in their verdict. See Sindy v. State, 120 Ga. 202 (47 S. E. 554), and cases cited.

Judgment affirmed.


All the Justices concur.